   Case: 1:20-cv-00116-NAB Doc. #: 4 Filed: 07/13/20 Page: 1 of 4 PageID #: 18



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

KEVIN D. MCGEE,                                     )
                                                    )
                Petitioner,                         )
                                                    )
        v.                                          )           No. 1:20-cv-116-NAB
                                                    )
JULIE INMAN, et al.,                                )
                                                    )
                Respondents.                        )
                                 MEMORANDUM AND ORDER

        This matter is before the Court upon review of petitioner Kevin D. McGee's motion for

leave to proceed in forma pauperis, and submission of a pleading. The Court has reviewed the

motion, and has determined to grant petitioner leave to proceed in forma pauperis in these

proceedings. Additionally, the Court will dismiss this action, without prejudice.

                                             Background

        The following information is drawn from the instant pleading, and from independent

review of publicly-available records of petitioner's state court proceedings 1 and prior actions he

filed in this Court.2 At present, petitioner receives care at the Southeast Missouri Mental Health


1According  to Missouri.Case.net, the State of Missouri's online docketing system, petitioner has applied
for conditional or unconditional release in Missouri state court three times, most recently in 2017. His
applications were consolidated into a single action. See McGee v. Stringer, No. 17SF-CC00088 (24th Jud.
Cir. 2017). Petitioner's application was denied on December 15, 2017. There is no indication that he
appealed the denial to the Missouri Court of Appeals.
2Petitionerh¥ previously sought habeas corpus relief in this Court. See McGee v. Reeves, 4:97-CV-1703
FRB (E.D. Mo. 1997); McGee v. State of Missouri, 4:97-CV-1935 FRB (E.D. Mo. 1997); McGee v.
Limbaugh, 4:97-CV-2299 TIA (E.D. Mo. 1997); McGee v. Limbaugh, 4:97-2384 CAS (E.D. Mo. 1997);
McGee v. Menditto, 4:04-CV-139 CAS (E.D. Mo. 2004); McGee v. Menditto, 4:05-CV-528 FRB (E.D.
Mo. 2005); McGee v. Ring, 4:09-CV-821 CAS (E.D. Mo. 2009); McGee v. Schmitt, 4:16-CV-1093 CEJ
(E.D. Mo. 2016); McGee v. Stringer, 4:17-CV-258 ACL (E.D. Mo. 2017); McGee v. Schmitt, 4:17-CV-
2366 NCC (E.D. Mo. 2017); McGee v. Hacker, 4:19-CV-1205 HEA (E.D. Mo. 2019); McGee v.
Schmidtt, 4:19-CV-3214 SRC (E.D. Mo. 2019); McGee v. Inman, No. 4:20-CV-720 NAB (E.D. Mo.
2020). He has also filed several civil actions.
   Case: 1:20-cv-00116-NAB Doc. #: 4 Filed: 07/13/20 Page: 2 of 4 PageID #: 19



Center in Farmington, Missouri. In 1988 in the Circuit Court of Cape Girardeau County,

Missouri, he pleaded not guilty by reason of mental disease or defect to a charge involving

assault and flourishing a deadly weapon, and the Missouri State Court ordered him committed to

the custody of the Director of the Missouri Department of Mental Health. He did not appeal the

judgment.

       Petitioner initiated this action by filing a pleading that he prepared using this Court's

form Prisoner Civil Rights Complaint Under 42 U.S.C. § 1983. However, in the caption of the

pleading, he writes: "I want to file for an unconditional release." Additionally, in describing the

relief he seeks from this Court, he writes: "I want to file § 552.040.10 an unconditional release

no rules to the exception it appeared I was being set up by Cape's Detectives." It is therefore

obvious that petitioner does not intend to seek relief pursuant to 42 U.S.C. § 1983, and instead

intends to seek unconditional release via a civil action pursuant to 28 U.S.C. § 2254. Petitioner

names Julie Inman (his current custodian), and law enforcement officers Lt. Brown and Zebedee

Williams as respondents. In setting forth his statement of claim, he writes: "I was working in the

capacity as a confidential informant, Mack McCoy, and ensued an arrest against me, instead of

busting Danny Adam's they arrest me."

                                           Discussion

       Title 28 U.S.C. § 2254(b)( l)(A) prohibits a grant of habeas relief on behalf of a person in

state custody unless that person has "exhausted the remedies available in the courts of the State."

The exhaustion requirement applies with equal force when a habeas petitioner seeks to challenge

state custody pursuant to a civil commitment. See Beaulieu v. Minnesota, 583 F.3d 570, 575 (8th

Cir. 2009). "To satisfy the exhaustion requirement, a person confined in a Missouri State

                                                 2
   Case: 1:20-cv-00116-NAB Doc. #: 4 Filed: 07/13/20 Page: 3 of 4 PageID #: 20



Hospital must apply for release under section 552.040 before filing a petition for a writ of habeas

corpus," and if tliat application is denied, the confined person must appeal to the Missouri Court

of Appeals. Kolocotronis v. Holcomb, 925 F.2d 278, 279 (8th Cir. 1991) (internal citation

omitted).

       Here, petitioner does not allege, nor does independent inquiry reveal, that he has applied

for unconditional release since the Missouri state court denied such relief in 201 7. Additionally,

petitioner did not appeal the Missouri state court's judgment to the Missouri Court of Appeals.

He has therefore failed to exhaust state court remedies, and this Court is unable to grant him the

relief he seeks in the instant pleading. Even if this Court were to construe petitioner's pleading as

a complaint filed pursuant to 42 U.S.C. § 1983, this case would be dismissed because petitioner's

allegations fail to state a claim upon which relief may be granted, and release from state custody

is not an available remedy under§ 1983. The Court will therefore dismiss this action at this time,

without prejudice.

       The Court has considered whether to issue a certificate of appealability. To do so, the

Court must find a substantial showing of the denial of a federal constitutional right. See

Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir. -1997). A substantial showing is a showing that

issues are debatable among reasonable jurists, a Court could resolve the issues differently, or the

issues deserve further proceedings. Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing

Flieger v. Delo, 16 F.3d 878, 882-83 (8th Cir. 1994)). Petitioner has made no such showing

here, and the Court will therefore not issue a certificate of appealability.

       Accordingly,




                                                  3
   Case: 1:20-cv-00116-NAB Doc. #: 4 Filed: 07/13/20 Page: 4 of 4 PageID #: 21



       IT IS HEREBY ORDERED that petitioner's motion to proceed informa pauperis (ECF

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

       Dated this l 7..fii day of July, 2020.



                                                 STEPHEN N. LIMBAUG)R.
                                                 UNITED STATES DISTRICT JUDGE




                                                 4
